Title: To James Madison from Isaac Cox Barnet, 17 December 1807
From: Barnet, Isaac Cox
To: Madison, James



Sir
Paris Decr. 17th. 1807

In one of my former Letters I took the liberty of suggesting the Oeconomy of addressing large packets under Cover to Some person at the ports of arrival.  In the latter part of November, a Packet from your Department which I judged to be the Laws of the last Session of Congress (and have Since been confirmed in by a Similar one received & opened inadvertently by Mr. Skipwith who by doing so was obliged to pay the Postage) was presented to me from the Post office charged fr 22 & Some cents, which I did not think proper to pay without claiming a deduction to put it upon the footing of "Brochures", or periodical works.  The Letter I received from the Counsellor of State Director General des Postes" (Lavalette) of which I have the honor to transmit a Copy, will Shew that my reclamation, was unsuccessful, and believing it may afford some useful information on the Subject I have transcribed it on the other Side of this.
The Ship Resolution Cap. Wm. Bunker, from New-York for Amsterdam put into Havre on the 9th. inst.: as she was taken into Falmouth, which she sailed from on the 6th., she cannot on this account be admitted, & will doubtless proceed for her first destination.
I enclose the copy of my Letter of the 5th. inst: and am very respectfully Sir, your most obedient servant

I. Cox Barnet

